Title: From Thomas Jefferson to William Davies, 5 February 1781
From: Jefferson, Thomas
To: Davies, William



Sir
Richmond Febr. 5th. 1781.

I am anxious to have secured for the detachment which is next to proceed Southwardly as many tents as will suffice for them, and to collect all the residue belonging to the State and send them down for the use of the Militia. Of 230 tents issued during the last invasion, I understand that 75 were sent on with Colo. Green’s detachment, I find that about 28 were returned to this place, the rest I have reason to expect were delivered up at Petersburg, and I am informed that whatever were at that place were on the late approach of the enemy brought to Chesterfield Court House and moved from thence under your care. I shall be much obliged to you to inform me what number will be requisite for the detachment which is to go Southwardly, what number you have, and whether you know any thing of any others.
I am Sr. &c.,

T.J.

